DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.


Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Application 15/395,235.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11-15, and 18-20 of U.S. Patent No. 10,511,892 in view of Jang et al., US 2014/0237495, Yasutake, US 2014/0317659, and Yoo et al., US 2017/0026707.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current applications claims are only worded in a way that is slightly broader than the corresponding Patent claims.  Additionally, although 
performing image recognition of the object or another representation in the first set of one or more images and/or the second set of one or more images and identifying query criteria corresponding to one or more individuals depicted in the first set of one or more images and/or the second set of one or more images;
using the query criteria to search for content depicting the one or more individuals corresponding to the query criteria, and a second action with respect to the content depicting the one or more individuals corresponding to the query criteria identified with the searching;
generating and outputting for presentation an augmented reality overlay that comprises the at least one selectable interface element for presentation with the computer device; and
generating and outputting for presentation an augmented reality overlay based at least in part on the information pulled.
However, in a related art, Jang does disclose a receiver that is local to the computing device (local communication between DTV and user device; Fig. 1, and DTV receives content through a TV network and displays the received content; page 4, paragraph 83, and page 7, paragraphs 161-164 and 177-178, and with communications from user device; page 4, paragraphs 86 and 89-90, and page 7, paragraphs 167 and 170).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Jang to 
The Patent in view of Jang still does not explicitly disclose performing image recognition of the object or another representation in the first set of one or more images and/or the second set of one or more images and identifying query criteria corresponding to one or more individuals depicted in the first set of one or more images and/or the second set of one or more images;
using the query criteria to search for content depicting the one or more individuals corresponding to the query criteria, and a second action with respect to the content depicting the one or more individuals corresponding to the query criteria identified with the searching;
generating and outputting for presentation an augmented reality overlay that comprises the at least one selectable interface element for presentation with the computer device; and
generating and outputting for presentation an augmented reality overlay based at least in part on the information pulled.
However, in a related art, Yasutake does disclose generating and outputting for presentation an augmented reality overlay that comprises the at least one selectable interface element for presentation with the computer device (overlaid AR content, and 
generating and outputting for presentation an augmented reality overlay based at least in part on the information pulled (AR content overlay based on received/pulled information; page 1, paragraph 11, and page 2, paragraph 32, and page 3, paragraphs 44 and 48, and page 4, paragraph 55, and Figs. 2B and 2C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Jang, and Yasutake to arrive at the claimed subject matter, by allowing overlaid interfaces to be augmented reality overlays, in order to provide improved techniques of displaying any augmented reality (AR) based multimedia information corresponding to a television (TV) program on a TV screen (Yasutake; page 1, paragraph 9).
The Patent in view of Jang and Yasutake still does not explicitly disclose performing image recognition of the object or another representation in the first set of one or more images and/or the second set of one or more images and identifying query criteria corresponding to one or more individuals depicted in the first set of one or more images and/or the second set of one or more images; and
using the query criteria to search for content depicting the one or more individuals corresponding to the query criteria, and a second action with respect to the content depicting the one or more individuals corresponding to the query criteria identified with the searching.
 individuals depicted in the first set of one or more images and/or the second set of one or more images (can identify keywords, i.e. criteria, and for forming a search query; page 6, paragraphs 115-116 and 119, and analyzing at least an image in order to identify and extract an object related to at least a person, i.e. an individual; page 2, paragraph 23, and page 6, paragraph 112, and page 7, paragraph 135); and
using the query criteria to search for content depicting the one or more individuals corresponding to the query criteria (sending the search query for searching; page 6, paragraph 121, and again relating to a person, i.e. an individual; page 2, paragraph 23, and page 6, paragraph 112, and page 7, paragraph 135) and a second action with respect to the content depicting the one or more individuals corresponding to the query criteria identified with the searching (presenting information related to the query and search results; page 6, paragraphs 122-124, and Fig. 13A, element s11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Jang, Yasutake, and Yoo to arrive at the claimed subject matter, by allowing search queries to be realized and utilized based on analyzed images, in order to provide an improved system and method for an electronic device for providing information associated with broadcast content (Yoo; page 1, paragraph 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over DaCosta, US 2007/0124775 in view of Yasutake, US 2014/0317659 and further in view of Jang et al., US 2014/0237495 and Yoo et al., US 2017/0026707.

Regarding claim 1, DaCosta discloses a method, comprising: 
transmitting, by a computing device (with personal device; page 9, paragraph 91, and Fig. 11, element 504), one or more specifications of one or more attributes of an object to a receiver of content (transmitting attribute information to specific source, i.e. receiver of content; page 9, paragraph 91, and Fig. 11, element 516), wherein the object one or more images (processing the captured data to determine information and objects, i.e. characteristics, and then extract significant attributes; page 9, paragraph 91, and Fig. 11, element 512), and pulling information, from the receiver, that matches the one or more specifications (information can be determined to match received attributes, and gathered for transmission back to personal device; page 9, paragraph 91, and Fig. 11, elements 520 and 524, and with other retrieved/pulled information from a source, i.e. receiver of content; page 5, paragraph 55); 
based at least in part on the information, generating an option at the computing device to take a first action relating to the object represented by the first set of one or more images (based on the information, message received at personal device for generating an option which allows a user to place an order for the content; page 9, paragraph 91, and Fig. 11, elements 532 and 536, and wherein other information, i.e. such as cost information, can also be generated and presented to user via personal device; page 5, paragraph 55); 
communicating, by the computing device, with the receiver to cause the receiver to perform operations (based on option to order, user makes selection and order command is sent, i.e. communicated; page 9, paragraph 91, and Fig. 11, elements 536 and 540, and wherein communication can also be based on additional user interactions relating to additional information that a user responds to; page 5, paragraph 55).
Although DaCosta also discloses local communication between a computing system and another device (communication between portable wireless device and local television system; Fig. 4, and page 5, paragraph 51, and Fig. 6, and page 6, paragraph 
at least one selectable interface element for presentation with the computer device, wherein the at least one selectable interface element corresponds to an option, outputting, by the computing device, a visual output of the at least one selectable interface element as an overlay on a first set of one or more images and/or a second set of one or more images displayed by the computing device, wherein the second set of one or more images are based at least in part on further image acquisition of the graphical display;
performing image recognition of the object or another representation in the first set of one or more images and/or the second set of one or more images and identifying query criteria corresponding to one or more individuals depicted in the first set of one or more images and/or the second set of one or more images; and
operations comprising using the query criteria to search for content depicting the one or more individuals corresponding to the query criteria, and a second action with one or more individuals corresponding to the query criteria identified with the searching.
In a related art, Yasutake does disclose at least one selectable interface element for presentation with the computer device, wherein the at least one selectable interface element corresponds to an option, outputting, by the computing device, a visual output of the at least one selectable interface element as an overlay on a first set of one or more images and/or a second set of one or more images displayed by the computing device, wherein the second set of one or more images are based at least in part on further image acquisition of the graphical display, and first and second actions (overlaid AR content, and wherein including selectable elements for different actions responsive to selection; page 1, paragraph 11, and page 2, paragraph 32, and page 3, paragraphs 44 and 48, and page 4, paragraph 55, and Figs. 2B and 2C, and with continuous updating/capturing; page 4, paragraphs 51, 55, and 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of DaCosta and Yasutake by allowing overlaid interfaces to be augmented reality overlays of various options/actions, in order to provide improved techniques of displaying any augmented reality (AR) based multimedia information corresponding to a television (TV) program on a TV screen (Yasutake; page 1, paragraph 9).
DaCosta in view of Yasutake does not explicitly disclose transmitting, by a computing device, information of an object to a receiver that is local to the computing device and that is configured to receive and cause display of content comprising television content, and obtaining information, from the receiver;
or another representation in the first set of one or more images and/or the second set of one or more images and identifying query criteria corresponding to one or more individuals depicted in the first set of one or more images and/or the second set of one or more images; and
operations comprising using the query criteria to search for content depicting the one or more individuals corresponding to the query criteria, and a second action with respect to the content depicting the one or more individuals corresponding to the query criteria identified with the searching.
In a related art, Jang does disclose transmitting, by a computing device, information of an object to a receiver (DTV receiving data/information from the user device for an object of interest; page 4, paragraphs 86 and 89-90, and page 7, paragraphs 167 and 170) that is local to the computing device (local communication between DTV and user device; Fig. 1) and that is configured to receive and cause display of content comprising television content (DTV receives content through a TV network and displays the received content; page 4, paragraph 83, and  page 7, paragraphs 161-164 and 177-178), and obtaining information, from the receiver (DTV provides additional information about object to user device; page 4, paragraphs 84-85, and page 7, paragraph 173).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of DaCosta, Yasutake, and Jang by allowing local communication of information between a user device and a television receiver, in order to provide an improved method and system for displaying image content received through a television network, identifying an object of 
DaCosta in view of Yasutake and Jang does not explicitly disclose performing image recognition of the object or another representation in the first set of one or more images and/or the second set of one or more images and identifying query criteria corresponding to one or more individuals depicted in the first set of one or more images and/or the second set of one or more images; and
operations comprising using the query criteria to search for content depicting the one or more individuals corresponding to the query criteria, and a second action with respect to the content depicting the one or more individuals corresponding to the query criteria identified with the searching.
In a related art, Yoo does disclose performing image recognition of the object or another representation in the first set of one or more images and/or the second set of one or more images (analysis of images, i.e. image recognition, to identify objects/persons/items; page 2, paragraph 23, and page 6, paragraph 112, and page 7, paragraph 157) and identifying query criteria corresponding to one or more individuals depicted in the first set of one or more images and/or the second set of one or more images (can identify keywords, i.e. criteria, and for forming a search query; page 6, paragraphs 115-116 and 119, and analyzing at least an image in order to identify and extract an object related to at least a person, i.e. an individual; page 2, paragraph 23, and page 6, paragraph 112, and page 7, paragraph 135); and
one or more individuals corresponding to the query criteria (sending the search query for searching; page 6, paragraph 121, and again relating to a person, i.e. an individual; page 2, paragraph 23, and page 6, paragraph 112, and page 7, paragraph 135), and a second action with respect to the content depicting the one or more individuals corresponding to the query criteria identified with the searching (presenting information related to the query and search results; page 6, paragraphs 122-124, and Fig. 13A, element s11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of DaCosta, Yasutake, Jang, and Yoo, by allowing search queries to be realized and utilized based on analyzed images, in order to provide an improved system and method for an electronic device for providing information associated with broadcast content (Yoo; page 1, paragraph 9).

Regarding claim 2, DaCosta in view of Yasutake, Jang, and Yoo discloses generating and outputting for presentation an augmented reality overlay that comprises the at least one selectable interface element for presentation with the computer device (Yasutake; overlaid AR content, and wherein including selectable elements; page 1, paragraph 11, and page 2, paragraph 32, and page 3, paragraphs 44 and 48, and page 4, paragraph 55, and Figs. 2B and 2C, and Jang; provided information can be a display that allows for user selection, and wherein this can include use of augmented reality; page 5, paragraph 114).

Regarding claim 3, DaCosta in view of Yasutake, Jang, and Yoo discloses generating and outputting for presentation an augmented reality overlay based at least in part on the information pulled (Yasutake; AR content overlay based on received/pulled information; page 1, paragraph 11, and page 2, paragraph 32, and page 3, paragraphs 44 and 48, and page 4, paragraph 55, and Figs. 2B and 2C, and Jang; provided information can be a display that allows for user selection, and wherein this can include use of augmented reality; page 5, paragraph 114).

Regarding claim 7, DaCosta in view of Yasutake, Jang, and Yoo discloses the information pulled indicates a set of one or more programming events matching the one or more specifications, or corresponds to content that matches the one or more specifications, where the content represents a set of one or more commercial products matching the one or more specifications (DaCosta; for a particular program; page 9, paragraph 91, and Yasutake; video clips, including commercials, i.e. advertised products; pages 3-4, paragraph 48, and Figs. 2B and 2C, and page 5, paragraph 63).

Claims 8 and 15, which disclose a system and machine-readable media, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:
a computing device configured to communicatively couple to a television receiver (DaCosta; personal device in communication with television receiver; page 3, paragraph 29), the computing device comprising: one or more processors (DaCosta; personal 
Claims 9 and 16, which disclose a system and machine-readable media, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claims 10 and 17, which disclose a system and machine-readable media, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 14, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DaCosta, US 2007/0124775 in view of Yasutake, US 2014/0317659, Jang et al., US 2014/0237495, and Yoo et al., US 2017/0026707, and further in view of Garcia Navarro, US 2016/0088358 (herein Navarro).

4, DaCosta in view of Yasutake, Jang, and Yoo discloses all the claimed limitations of claim 1, as well as user selection responsive to the outputting of the visual output of the at least one selectable interface element (DaCosta; responsive to user selection/input; page 6, paragraph 57, and Yasutake; overlaid AR content, and wherein including selectable elements; page 1, paragraph 11, and page 2, paragraph 32, and page 3, paragraphs 44 and 48, and page 4, paragraph 55, and Figs. 2B and 2C).
DaCosta in view of Yasutake, Jang, and Yoo does not explicitly disclose inferring one or more user interests based at least in part on a user selection; and 
transmitting a communication to a receiver to cause a second action based at least in part on the one or more user interests inferred.
In a related art, Navarro does disclose inferring one or more user interests based at least in part on a user selection (user preferences, i.e. interests, are inferred based on viewing selections; page 6, paragraph 55, and also based on current selections; page 7, paragraph 61); and 
transmitting a second communication to a receiver to cause a second action based at least in part on the one or more user interests inferred (additional request command can be transmitted to content receiver in order for it to perform an action, i.e. present a customized list, relating to the inferred preferences/interests; page 7, paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of DaCosta, Yasutake, Jang, Yoo, and Navarro by allowing interests to be identified based on 

Regarding claim 5, DaCosta in view of Yasutake, Jang, Yoo, and Navarro discloses the second action comprises customizing an electronic programming guide so that upcoming programming events are graphically distinguished based at least in part on the one or more user interests inferred (Navarro; action is performed which presents a customized listing, i.e. programming guide, with visually distinguishing programming, i.e. upcoming programs that are identified based on user preferences/interests are displayed in a different area from at least one current program; page 7, paragraphs 61 and 62, and Fig. 6, elements 386 and 384).

Regarding claim 6, DaCosta in view of Yasutake, Jang, Yoo, and Navarro discloses the second action comprises a recorder recording a set of one or more programming events based at least in part on the one or more user interests inferred (Navarro; based on user preferences/interests, system automatically records certain programming; page 6, paragraphs 55, and 57-60).

Claims 11 and 18, which disclose a system and machine-readable media, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
12 and 19, which disclose a system and machine-readable media, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claims 13 and 20, which disclose a system and machine-readable media, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424